DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The amendment filed 8/18/2021 has been entered. Claims 1-6, 8-18, 20-24, 51-53 and 55 are pending. The amendment has overcome the claim objections indicated in the previous Non-Final Office Action dated 5/18/2021.

Claim Objections
Claim 55 is objected to because of the following informalities:  “the selected top SFC node” should be changed to recite “the selected DL top SFC node” to match the limitation recited in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1, 8, 51 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,462,084 (hereinafter Connor) in view of US 2018/0077247 (hereinafter Wang), US 20170012865 (hereinafter Nainar), US 2015/0215172 (hereinafter Kumar), and US 7,031,275 (hereinafter Borella).
Regarding claim 1, Conner teaches a method performed in an internet protocol advertisement point (IAP) (Fig. 4: details remote computing device), the method comprising: the IAP receiving a downlink data packet intended for a user equipment (UE) (Col. 8, ll. 62-64: details remote computing device determines whether a network packet was received). 
Connor does not explicitly teach in response to receiving the downlink data packet intended for the UE, the IAP transmitting toward a control plane node that is separate from the IAP a request for information identifying a set of top service function chain (SFC) nodes; after transmitting the request, the IAP retrieving, from the control plane, a message transmitted by the control plane node in response to the request for information from the IAP, the message identifying a set of N downlink (DL) top SFC nodes, wherein each DL top SFC node is a first node in a DL SFC, N is a positive integer greater than or equal to 2, and the message comprises a first DL top SFC node identifier identifying a first DL top SFC node and a second DL top SFC node identifier identifying a second DL top SFC node; the IAP selecting one of said N DL top SFC nodes identified by the message in accordance with predetermined criteria; the IAP marking the downlink data packet such that the marked downlink data packet is forwarded to the selected DL top SFC node, wherein the IAP is a user plane node 
However, Wang teaches in response to receiving the downlink data packet intended for the UE ([0053][0058] details service switch node may send a data packet to the service function enabling unit supported by the service switch node; UE successfully attaches to a network, as receiving the downlink data packet), the IAP transmitting toward a control plane node that is separate from the IAP a request for information from the IAP a request for information identifying a set of top service function chain (SFC) nodes ([0055][0059][0060] details the AS, as IAP, sent the first message, as request, to PCRF, as control plane node, by using SCEF, as separate from IAP); after transmitting the request ([0061] details S303 which is after sending first message, S301), the IAP retrieving, from the control plane, a message transmitted by the control plane node in response to the request for information from the IAP ([0066][0069] details S 304 PCRF sends a fourth message to the AS by using the SCEF, where the fourth message includes a service chain function list; the list includes a service chain function and each function, as set of DL top SFC nodes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Connor to incorporate the teachings of Wang and include in response to receiving the downlink data packet, the IAP transmitting a request; after transmitting the request, the IAP retrieving a message of Wang with the first network node of Connor.  Doing so would provide a low cost implementation for a service flow of a UE service. (Wang, at paragraph [0077]).
(FIG. 5, 190; [0028][0033]: details SFP=100, as message identifying set of DL top SFC nodes),  each DL top SFC node is a first node in a DL SFC (FIG. 5, 173; [0028]: details SF1-3 in SFP=100, as first nodes in a DL SFC since it is the beginning for other service function using SFF and SFBM), N is a positive integer greater than or equal to 2 (FIG. 5, 172; [0028]: details service index of 3, as greater than or equal to 2), and the message comprises a first DL top SFC node identifier identifying a first DL top SFC node and a second DL top SFC node identifier identifying a second DL top SFC node (FIG. 5, 170; [0028]: details SFP ID=100, as message, has node SF1, as first DL top SFC node, and SF2, as second DL top SFC node); the IAP selecting one of said N DL top SFC nodes identified by the message in accordance with predetermined criteria (FIG. 5, 194; [0028] details selecting SF2 at SFP=100 in accordance with SI=2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Connor to incorporate the teachings of Nainar and include the message identifying a set of N downlink (DL) top SFC nodes, wherein each DL top SFC node is a first node in a DL SFC, N is a positive integer greater than or equal to 2, and the message comprises a first DL top SFC node identifier identifying a first DL top SFC node and a second DL top SFC node identifier identifying a second DL top SFC node; the IAP selecting one of said N DL top SFC nodes identified by the message in accordance with predetermined criteria of Nainar with the first network node of Connor.  Doing so would provide efficient application of service function chaining in computer networks (Nainar, at paragraph [0013]).
 (Fig. 2, 75; [0033]: details service header is appended to the traffic for forwarding through the service chain).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Connor to incorporate the teachings of Kumar and include marking the downlink data packet such that the marked downlink data packet is forwarded to the selected DL top SFC node of Kumar with the first network node of Connor.  Doing so would free the chains of services from being statically bound to service nodes and localizes service classification outside the service nodes. (Kumar, at paragraph [0055]).
Furthermore, Borella teaches wherein the IAP is a user plane node configured to advertise towards an IP network (i) a range of IP addresses and/or (ii) a range of IP prefixes (col. 6, ll. 32-33: details home agent 18 is advertising a route to IP addresses in the 1.0.0.0/24 range). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Connor to incorporate the teachings of Borella and include wherein the IAP is a user plane node configured to advertise towards an IP network (i) a range of IP addresses and/or (ii) a range of IP prefixes of Borella with the node of Connor.  Doing so would provide computational efficiency. (Borella, at col. 9, ll. 63-64).


However, Wang teaches the predetermined criteria is received from the control plane node (FIG. 6B; [0066] details AS receives service chain policy, as predetermined criteria, from PCRF, as control plane node).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Connor to incorporate the teachings of Wang and include the predetermined criteria is received from the control plane node of Wang with Connor.  Doing so would provide a low cost implementation for a service flow of a UE service. (Wang, at paragraph [0077]).

Regarding claim 51, Connor does not explicitly teach the message does not identify any SFC node that is not a first node in any SFC.
Nainar teaches the message does not identify any SFC node that is not a first node in any SFC (FIG. 5, 197: details table does not include SF4 which is not a first node in SFP=100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Connor to incorporate the teachings of Nainar and include the message does not identify any SFC node that is not a first node in any SFC of Nainar with Connor.  Doing so would provide efficient application of service function chaining in computer networks (Nainar, at paragraph [0013]).


However, Nainar teaches the IAP obtaining from the received downlink data packet an IP address or prefix included in the packet (FIG. 6, 642; [0032]: details the encapsulated packet includes an IP header, network service header, metadata, service bitmask), wherein the request sent to the control plane node comprises the IP address or prefix (FIG. 6, 640; [0032]: details network node sends the encapsulated packet to service node and on to the host). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Connor to incorporate the teachings of Nainar and include the IAP obtaining from the received downlink data packet an IP address or prefix included in the packet, wherein the request sent to the control plane node comprises the IP address or prefix of Nainar with Connor.  Doing so would provide efficient application of service function chaining in computer networks (Nainar, at paragraph [0013]).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Connor in view of Wang, Nainar, Kumar and Borella as applied to claim 1 above, and further in view of US2009/0019054 (hereinafter Mace).
Regarding claim 2, Connor does not explicitly teach wherein the predetermined criteria specifies selecting from the N top SFC nodes a top SFC node that has the smallest traffic load.  
([0029][0056]: details predefined set of rules employed is the least number of connections; receive at servers with the smallest workload through the load balancer). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Connor to incorporate the teachings of Mace and include selecting of Mace with Connor.  Doing so would provide system that respects the strict temporal requirements of linear data communication. (Mace, at paragraph [0012]).

Regarding claim 3, Connor does not explicitly teach wherein the predetermined criteria specifies selecting a top SFC node in accordance with a round-robin scheduling procedure.  
However, Mace teaches the predetermined criteria specifies selecting a top SFC node in accordance with a round-robin scheduling procedure ([0029]: details the predefined set of rules is round robin). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Connor to incorporate the teachings of Mace and include selecting a node in accordance with a round-robin scheduling procedure of Mace with Connor.  Doing so would provide system that respects the strict temporal requirements of linear data communication. (Mace, at paragraph [0012]).


However, Mace teaches the predetermined criteria specifies selecting a top SFC node by applying a hash function on information included in the received downlink data packet ([0029]: details the predefined set of rules is source/destination hashing). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Connor to incorporate the teachings of Mace and include selecting a node by applying a hash function on information included in the received downlink data packet of Mace with Connor.  Doing so would provide system that respects the strict temporal requirements of linear data communication. (Mace, at paragraph [0012]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Connor in view of Wang, Nainar, Kumar and Borella as applied to claim 4 above, and further in view of US 2010/0189103 (hereinafter Bachmann).
Connor does not explicitly teach wherein the hash function is applied to one or more fields included in a header of the received downlink data packet.  
However, Bachmann teaches the hash function is applied to one or more fields included in a header of the received downlink data packet ([0133]: details performing a special hash function to generate has value for fields from the inner headers). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Connor to incorporate the teachings  of Bachmann with Connor.  Doing so would provide message smaller in size. (Bachmann, at paragraph [0138]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Connor in view of Wang, Nainar, Kumar and Borella as applied to claim 1 above, and further in view of US 9,088,584 (hereinafter Feng).
Connor does not explicitly teach wherein the predetermined criteria specifies selecting from the N top SFC nodes a top SFC node that is nearest to the IAP. 
However, Feng teaches the predetermined criteria specifies selecting from the N top SFC nodes a top SFC node that is nearest to the IAP (FIG. 8; Col. 14, ll. 35-38: details myInheritor may be set according to nearest IP address, as nearest to first node). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Connor to incorporate the teachings of Feng and include the predetermined criteria specifies selecting of Feng with Connor.  Doing so would provide system that respects the strict temporal requirements of linear data communication. (Feng, at paragraph [0012]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Connor in view of Wang, Nainar, Kumar and Borella as applied to claim 1 above, and further in view of US 2018/0227221 (hereinafter Starsinic).

However, Starsinic teaches the selected top SFC node is a user plane function (UPF) node (FIG. 8; FIG. 9: details user plane protocol stacks). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Connor to incorporate the teachings of Starsinic and include the selected top SFC node is a user plane function (UPF) node of Starsinic with Connor.  Doing so would better leverage the services. (Starsinic, at paragraph [0014]).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Connor in view of Wang, Nainar, Kumar and Borella as applied to claim 1 above, and further in view of US 2016/0112337 (hereinafter Zhang).
Regarding claim 10, Connor does not explicitly teach wherein the selected top SFC node is a classifier (CL) node.
However, Zhang teaches the selected top SFC node is a classifier (CL) node ([0020]: details SFC begins at an ingress classifier). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Connor to incorporate the teachings of Zhang and include the selected top SFC node is a classifier (CL) node of Zhang with Connor.  Doing so would provide dynamic offloading flows from a service chain. (Zhang, at paragraph [0004]).


However, Zhang teaches the IAP forwards the marked downlink data packet to a forwarding element (FE) that forwards the marked data packet to the selected top SFC node (FIG. 3, 315; [0023]: details service function forwarder; re-routing traffic flow from the first chain to the second chain). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Connor to incorporate the teachings of Zhang and include the IAP forwards the marked downlink data packet to a forwarding element (FE) that forwards the marked data packet to the selected top SFC node of Zhang with Connor.  Doing so would provide dynamic offloading flows from a service chain. (Zhang, at paragraph [0004]).

Regarding claim 12, Connor does not explicitly teach wherein the IAP forwards the marked downlink data packet to an Internet Engineering Task Force (IETF) service function forwarder (SFF) that forwards the marked data packet to the selected top SFC node.
However, Zhang teaches the IAP forwards the marked downlink data packet to an Internet Engineering Task Force (IETF) service function forwarder (SFF) that forwards the marked data packet to the selected top SFC node (FIG. 3, 315; [0023]: details service function forwarder; re-routing traffic flow from the first chain to the second chain). 
.

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Connor in view of Wang, Nainar, Kumar and Borella as applied to claim 1 above, and further in view of US 2017/0099194 (hereinafter Wei).
Regarding claim 55, Connor does not explicitly teach wherein the selected top SFC node is configured to classify and mark the forwarded data packet.
However, Wei teaches the selected top SFC node is configured to classify and mark the forwarded data packet (FIG. 3; [0134][0138]: details the service flow enters an SFC network through the classifier, as selected top SFC node; the classifier performs matching, as classify; the classifier marks an SFP ID in the service flow, as mark the forwarded data packet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Connor to incorporate the teachings of Wei and include the selected top SFC node is configured to classify and mark the forwarded data packet of Wei with the selected node of Connor.  Doing so would reduce overhead (Wei, at paragraph [0065]).

Allowable Subject Matter
Claims 13-18, 20-24 and 52 are allowed.

Response to Arguments
Applicant's arguments filed 8/18/2021 have been fully considered but they are not persuasive. Applicant alleges that independent claim 1 is patentable because: III.A.(i) Wang does not disclose in response to receiving the data packet, transmitting the first message, III.A.(ii) Wang does not teach the same entity that receives data packet and transmits first message, and III.A.(iii) Borella’s home agent does not perform all the claimed functions and there is no motivation to modify Borella’s home agent to perform all the claimed functions.  Examiner respectfully disagrees.

III.A.(i) Wang does disclose in response to receiving the data packet, transmitting the first message
This limitation of claim 1 merely requires that a first message is transmitted in response to receiving a data packet.  Therefore, as long as the “receiving” occurs before the “transmitting” is performed, the reference would teaches “in response to” the “receiving”, “transmitting” is performed.  This is clearly the case in the cited reference. Moreover, even using applicant’s interpretation of the claim language and reading of the prior art that Wang teach in response to receiving instruction and not data packet.  The claim does not explicitly recite any details regarding any data packet such that the instructions of Wang cannot teach data packet. In the network of Wang, when 

III.A.(ii) Wang does teach the same entity that receives data packet and transmits first message 
Applicant alleges that IAP is a same entity that performs certain steps such as receiving and transmitting.   Applicant also alleges that the components of Wang are not directly connected so unable to teach the claimed IAP. Examiner respectfully disagrees.  First, claim 1 does not recite “the same entity” in any of the limitations.  It merely recites IAP without reciting any structural definition. Second, the claim limitations as recited do not require that components of the IAP be directly connected. Direct connection is not explicitly recited and may not be necessary in a same entity.  For example, a car may be interpreted as a same entity with numerous components that are not directly connected such as between an engine and tires, etc. Third, claim 1 merely defines IAP by function without providing any structural relationship.  The claim does not explicitly define structurally what an entity is and how many modules it contains. Therefore, this argument is not persuasive. Examiner suggests explicitly defining IAP in the claims by reciting the structure of the same entity that performs the claimed steps that distinguishes from the prior art.

III.A.(iii) Borella’s home agent does not need to teach all the claimed functions and there is no need to provided motivation to modify Borella’s home agent to perform all the claimed functions because the limitation rejected by Borella does not recite these features. 
The limitation, rejected by the teaching of Borella, merely recites “wherein the IAP is a user plane node configured to advertise towards an IP network (i) a range of IP addresses and/or (ii) a range of IP prefixes.  The “and/or” is being interpreted as “or” therefore only one of the two ranges needs to be taught by Borella. In this case, Borella teaches advertising in a route to IP addresses in a range. Therefore, Borella teaches this limitation. Applicant also argued lack of motivation but appears to be combining features differently than the rejection.  Applicant alleges that it is improper to modify the home agent of Borella to include all the other features rejected with the other cited references. Examiner notes that the rejection is modifying Connor with the teachings of the advertising of Borella. Examiner suggests explicitly defining IAP in the claims by reciting the structure of the same entity that performs all the claimed steps such that it distinguishes from the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644.  The examiner can normally be reached on Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/J.K./Patent Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415